Citation Nr: 1117984	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In December 2009, the Board remanded for further development as discussed in detail below. 

The Veteran's claim was originally characterized as entitlement to service connection for sinusitis, also claimed as nares and vasomotor rhinitis. Service connection for allergic rhinitis was granted in August 2007 but the sinusitis aspect of the claim remained denied.


FINDING OF FACT

The preponderance of the evidence is against a finding that sinusitis is related to service. 


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2005 and January 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In the January 2010 letter and along with the November 2006 statement of the case, the Veteran was also notified of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a January 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  

In December 2009, the Board remanded the matter specifically to provide the Veteran with a VA examination because it determined that the evidence of record was insufficient to adjudicate the claim.  In remanding the matter, the Board also noted the Veteran's assertions that a July 2005 VA examination report was inadequate.  She contended that the examiner never physically examined her.  Pursuant to the Board's remand directives, the RO attempted to schedule the Veteran for an examination to determine the nature and etiology of any current sinusitis disability.   However, on several occasions, the Veteran specifically indicated that she would not submit to further examination.  In a letter received in February 2010, the Veteran stated that she "respectfully decline[d] to submit any additional evidence to support [her] service connected claim of sinusitis and other related disease."  She went on to detail that her previous interaction with the VA  examiner was unpleasant and unprofessional.  Additionally, an April 2010 note in the claims folder shows that a VA employee who spoke to the Veteran indicated that she did not plan to come to her scheduled examination.  Without further action from the Veteran, VA cannot obtain evidence necessary to adjudicate her claim.  While VA has a duty to assist the Veteran in substantiating her claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Because the Veteran refuses to cooperate in the development of her case which the Board has already notified her is crucial to the claim on appeal, the Board finds that all efforts to obtain the necessary evidence have been exhausted and further attempts would be futile.  38 C.F.R. § 3.159(c)(2), (3) (2010).  The Board thus finds no basis for further pursuit to provide the Veteran with an examination.  Furthermore, since the RO attempted to schedule the Veteran for an examination, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  As noted above, she has refused to cooperate with the development of her case.  Additionally, she has declined to present personal testimony.  Therefore, all of the duties to notify and assist have been met.    

Analysis

The Veteran essentially contends that she currently has sinusitis related to service.  She asserts that she has had sinusitis ever since service. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service . 38 C.F.R. 
§ 3.303(d).

Generally, to establish "direct" service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (noting that although interest may affect the credibility of testimony, it does not affect competency to testify).

With respect to Hickson element (1), current disability, the Veteran was provided a VA examination in June 2007.  Based on radiological findings, that examiner found the Veteran did not have sinusitis.  However, private treatment records do contain numerous diagnoses of sinusitis.  Therefore, affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of sinusitis. Therefore, Hickson element (1) is met.

With respect to the Hickson element (2), service treatment records show treatment for numerous complaints related to the nose, including rhinitis and "NARES syndrome."  These records do not specifically mention sinusitis.  Post-service records include a December 2006 letter from, A.K, PA-C, who noted that she had reviewed some of the Veteran's "old records that indicate she has had this problem since her time in the military."  Ms. K does not specify that she reviewed service treatment records.  However, affording the Veteran the benefit of the doubt, the Board finds that Hickson element (2) is arguably met.

With respect to crucial Hickson element (3), medical nexus, the question presented in this case, i.e., the relationship, if any, between the Veteran's current sinusitis and her military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The closest approximation to an opinion is the December 2006 letter from Ms. K.  and the Board finds that this opinion is speculative at best and is not sufficiently definitive to warrant service connection.   The United States Court of Appeals for Veterans Claims has held that medical opinions which are speculative, general, or inconclusive in nature are of no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that medical opinions expressed in terms of 'may' also implies 'may' or 'may not' and are too speculative to establish a plausible claim by themselves).

The Veteran has had ample opportunity to secure medical evidence in her favor and submit the same to VA.  She has not only not done so but has refused to cooperate in the development of her claim.  See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran herself believes that her current sinusitis is related to her military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge (i.e., experiencing nasal symptoms ).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that the symptoms  she experienced in service are attributed to her current disability.  Notably, the Board notes that that the Veteran is service-connected for allergic rhinitis and most of her complaints during service were related to rhinitis, and the Veteran is not competent to distinguish between the symptoms associated with the two disabilities.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

To the extent that the Veteran contends that she has had sinusitis continually since service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, supporting medical evidence is required to sustain a service connection claim based upon continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  On the contrary the objective evidence of record is against a finding of continuity of symptomatology since service.   Significantly, the post-service record does not establish sinusitis until a year and a half after service discharge.  Accordingly, continuity of symptomatology has not been demonstrated.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  Thus, the Board has placed greater probative value on the medical evidence of record rather than the Veteran's unsubstantiated statements. 

Hickson element (3), medical nexus, has not been satisfied, and the Veteran's claim fails on this basis.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied. 




____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


